Citation Nr: 1611287	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1969 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at an October 2013 travel board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The matter was previously before the Board in January 2014 when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) system and the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's January 2014 remand directed that a new VA examination be conducted regarding the Veteran's claim for service connection for right ear hearing loss.  The previous April 2008 VA examination was determined to be inadequate because the examiner failed to address the Veteran's statements of in-service noise exposure, and the continuance of hearing loss symptoms when providing his opinion.  The examiner's opinion was based solely on the Veteran's 1972 separation examination which did not show a decrease in hearing at that time.

Pursuant to the Board's remand, a new VA examination was conducted in March 2014.  The examiner diagnosed mixed hearing loss in the right ear and also diagnosed sensorineural hearing loss in the left ear (which he found did not meet the criteria to be considered a disability for VA purposes), but could not provide an etiology opinion without resort to speculation because she was unable to review the Veteran's VBMS claims file due to a system error.  An addendum opinion was provided in April 2014.  The examiner reviewed the Veteran's claims file in VBMS, but found that hearing loss was less likely than not due to military noise exposure.  She indicated that there were no significant shifts from enlistment to separation to indicate a noise induced hearing loss.  The Veteran's current hearing loss was asymmetric and had a mixed component for the right ear, and separation examination was symmetric and normal, indicating that the current asymmetric hearing loss occurred post-military.  The examiner also stated that the noise exposure reported by the Veteran was binaural in nature, which usually affects both ears with symmetry.  

As directed in the Board's remand, the examiner was to consider the Veteran's acoustic trauma in service when rendering an opinion.  However, while the examiner discounted the Veteran's noise exposure because she determined that it was binaural and usually affected both ears, she did not adequately explain why it could not have been related to his right ear hearing loss.  In particular, the examiner  did diagnose some level of hearing loss (although not considered to be a disability for VA purposes) in the Veteran's left ear also, but based her opinion regarding noise exposure on the Veteran only having hearing loss in the right ear.  Additionally, the examiner did not discuss the Veteran's lay statements regarding difficulty hearing since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the Board finds that a supplemental medical opinion should be obtained on remand.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion in regard to the Veteran's claim for service connection for right ear hearing loss.  The Veteran's claims file, including a complete copy of this remand, as well as any records contained in Virtual VA, should be made available to and be reviewed by the opinion provider.  The examination report should reflect that such review was accomplished.  If it is determined that further examination is necessary, schedule the Veteran for such an examination.

The examiner should provide an opinion on the following question: is it at least as likely as not (50 percent or greater) that the Veteran's hearing loss disability is related to his active military service, to include in-service acoustic trauma (which has been conceded by VA), as a result from his military occupational specialty (MOS) as a vehicle mechanic, firing weapons with his right hand without hearing protection, and an explosion from a blasting cap while on trash duty in service.

The examiner is asked to fully explain the rationale for the opinion given.  In providing this opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's service treatment records, and his statements regarding the history of his hearing loss and his continued difficulty hearing since service.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




